DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. [US 20200327345].
As to claim 1. Schumacher discloses A vehicle control apparatus to be applied to a vehicle, the vehicle control apparatus comprising: 
a driver state-value detection processor, [fig. 2, 0058] ECU 30, configured to detect a state value of a driver who drives the vehicle, [0058] ECU 30 determines if the gaze of the driver is outside a predetermined alert driver area; 
a road-surface-state detection processor, [fig. 2, 0053] ECU 30, configured to detect a road-surface state of a road on which vehicle is traveling, [0053] ECU 30 determines anomalous driving events based on road conditions; 
a threshold setting processor, [fig. 2, 0058] ECU 30, configured to decide, on a basis of the state value of the driver, one or more determination thresholds of a state to be determined as occurrence of dangerous driving, [0058]; 
a dangerous-driving determination processor, [fig. 2, 0056] ECU 30, configured to determine that the dangerous driving is occurring, [0056] detects anomalous driving events, in a case where the state value of the driver is present within a range outside any of the one or more determination thresholds for a predetermined time period or more, [0058] anomalous driving event detected based on direction of a gaze of a driver outside a predefined area for a predetermined time; and 
a determination threshold changing processor, [fig. 2, 0066] ECU 30, configured to change the one or more determination thresholds on a basis of the road-surface state, [0066] adjust thresholds used for determining when a driver’s gaze is indicative of distracted driving based on road conditions (e.g. icy roads).

As to claim 2. Schumacher discloses The vehicle control apparatus according to claim 1, wherein the threshold setting processor is configured to partition a left-right region of an imaginary line along a front direction, [fig. 6, 0059] the right boundary line of the area 72, into a first safe zone, [fig. 6, 0059] the zone that includes the safe are 72 to the left of the imaginary line, and a first inattentive zone, [0059] area 84B to the right of the boundary line classified as a distracted driving area, based on an angle in a left-right direction with respect to the imaginary line, [0057, 0058] the determination is the gaze direction of the driver based on a gaze vector, wherein a vector includes angle, the front direction being a direction in which the driver is facing, [fig. 6, 0059] all the areas are with respect to the windshield of the vehicle, and/or partition an upper-lower region of the imaginary line into a second safe zone, [fig. 6, 0059] driver area 72 having the line at the bottom portion which divides the upper safe area 72, and a second inattentive zone based on an angle in an upper-lower direction with respect to the imaginary line, [fig. 6, 0059] the area of the zone that is below the bottom line of the area 72 classified as a distracted driving area.

As to claim 3. Schumacher discloses The vehicle control apparatus according to claim 2, wherein the determination threshold changing processor is configured to cause a range of a left region of the first safe zone, [fig. 6] the section of the region 72 that is to the left of the center going through the rearview mirror 76, and a range of a right region of the first safe zone, [fig. 6] the section of the region 72 that is to the right of the center going through the rearview mirror 76, to be different from each other on the basis of the road-surface state, [fig. 6, 0059] the portion of the area 72 is smaller than the left half of the area 72 as the right half excludes the center console display 46B, the left region of the first safe zone being a region, of the first safe zone, positioned on a left side of the driver, [fig. 6] the section of the region 72 that is to the left of the center going through the rearview mirror 76 is a region that includes the area to the left of the driver, the right region of the first safe zone being a region, of the first safe zone, positioned on a right side of the driver, [fig. 6] the section of the region 72 that is to the right of the center going through the rearview mirror 76 is a region that is to the right of the driver.

As to claim 13. Schumacher discloses A vehicle control apparatus to be applied to a vehicle, the vehicle control apparatus comprising circuitry configured to 
detect a state value of a driver who drives the vehicle, [0058] ECU 30 determines if the gaze of the driver is outside a predetermined alert driver area, 
detect a road-surface state of a road on which vehicle is traveling, [0053] ECU 30 determines anomalous driving events based on road conditions, 
decide, on a basis of the state value of the driver, one or more determination thresholds of a state to be determined as occurrence of dangerous driving, [0058], 
determine that the dangerous driving is occurring in a case where the state value of the driver is present within a range outside any of the one or more determination thresholds for a predetermined time period or more, [0058] anomalous driving event detected based on direction of a gaze of a driver outside a predefined area for a predetermined time, and 
change the one or more determination thresholds on a basis of the road- surface state, [0066] adjust thresholds used for determining when a driver’s gaze is indicative of distracted driving based on road conditions (e.g. icy roads).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Aizawa et al. [US 20190147267].
As to claim 4. Schumacher discloses The vehicle control apparatus according to claim 1, wherein the determination threshold changing processor is configured to change the one or more determination thresholds to cause a value of the determination threshold corresponding to the vehicles state [0066].
Schumacher fails to disclose that the vehicle state is a turning side, and a value of the determination threshold corresponding to a side opposite to the turning side to be different from each other in a case where the vehicle is turning, the turning side being a side toward which the vehicle is turning.
Aizawa teaches a distracted driver determination system and method wherein the distracted diving area is changed to include more area towards the direction of the turn, [0039-0040]; wherein the angles are determined with respect to the driver as the center, [0041]; wherein the increase in the area to the left of the driver center when the vehicle is turning left will increase the portion of the left safe region and reduces the portion of the right safe region with respect to the center line.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Schumacher with that of Aizawa so that the system can classify the area in the direction of the turn to be safe area and avoid false positives.

As to claims 5, 6 are rejected using the same prior arts and reasoning as to that of claim 4.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Kubitza et al. [US 20200254922].
As to claim 7. Schumacher discloses The vehicle control apparatus according to claim 1, wherein the determination threshold changing processor is configured to change the one or more determination thresholds to cause the determination threshold in a case where the vehicle is traveling on a different type of conditions, [0066] change threshold based on the vehicle traveling on a high-traffic area.
Schumacher fails to disclose that the condition is a highway and the determination threshold in a case where the vehicle is traveling on an ordinary road to be different from each other, the ordinary road being a road other than highways that includes the highway.
Kubitza teaches a vehicle system that detects the gaze of the driver based on the type of the road wherein the gaze is considered to be different when the road is a highway and the gaze direction is adjusted according to the detected road type, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Schumacher with that of Kubitza so that the system can assume the gaze of the driver should be relatively straight if the road is a highway and avoid complicated calculations.

As to claims 8-12 are rejected using the same prior arts and reasoning as to that of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688